                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                              Criminal No. 17-CR-20543

vs.                                                            HON. BERNARD A. FRIEDMAN

MICHAEL JEROME PETTWAY,

      Defendant.
_____________________________/

              OPINION AND ORDER DENYING DEFENDANT’S RENEWED
                    MOTION FOR COMPASSIONATE RELEASE

               This matter is presently before the Court on defendant’s “renewed emergency motion

for compassionate release pursuant to 18 U.S.C. 3582(c)(1)(A)(i)” [docket entry 71]. For the

following reasons, the Court shall deny the motion.

               On November 7, 2018, the Court sentenced defendant to a 120-month prison term,

pursuant to a Rule 11 Plea Agreement wherein defendant pled guilty to the following six counts: four

counts of possession of controlled substance with intent to distribute in violation of 21 U.S.C. § 841;

one count of possession of a firearm in furtherance of a controlled substance distribution offense in

violation of 18 U.S.C. § 924(c); and one count of possession of firearm and ammunition by convicted

felon in violation of 18 U.S.C. § 922(g)(1).1 Defendant is presently incarcerated at FCI Milan in


       1
        The factual basis for defendant’s guilty plea is set forth in the plea agreement at
paragraph 1C as follows:

                      On or about June 29, 2017, the FBI assisted the Westland
               Police Department in connection with the search of a house at 7765
               Rosemont in the city of Detroit. Information obtained by the
               Westland Police revealed that illegal narcotics including cocaine
               and heroin were being sold from the house.
Milan, Michigan.

               Defendant filed a prior motion for compassionate release on September 23, 2020, see

docket entry 54, which the government opposed. See docket entry 64. In the prior motion,

defendant sought release because he suffers from asthma and obesity, and therefore fears for his

health if he were to contract COVID-19. See docket entry 54 at 7-9. The Court denied defendant’s

motion on November 23, 2020, concluding that based on defendant’s health, BOP

COVID-19-related safety measures, the seriousness of the charges to which defendant pled, and the

§ 3553(a) factors, the circumstances did not warrant compassionate release. See docket entry 68 at

3-6. In the instant motion, defendant provides no additional factual or legal basis for his requested

relief. The Court therefore interprets the instant motion to be a motion for reconsideration.




                       Upon approaching the house, defendant Jerome Pettway
               was located on the front porch. He was taken into custody and his
               house was searched. Taken from Mr. Pettway personally was
               $354.00, 2 cellular telephones and a plastic bag containing crack
               cocaine and heroin. The search of the house resulted in the
               recovery of a box of Suboxone strips, crack cocaine, powder
               cocaine, and the following firearms: 1 Bushmaster AR-15 semi-
               automatic rifle, serial number ARG600471 that was previously
               stolen from the true owner; [1] Winchester .12 gauge shotgun with
               a barrel length of less than 18 inches, bearing serial number
               L849012; and 1 Browning semi-automatic handgun, serial number
               725654. Law enforcement also recovered related ammunition, gun
               magazines, an additional $3247.50 and digital scales. Mr. Pettway
               possessed the controlled substances with intent to sell or deliver
               them to other people. Additionally, Mr. Pettway possessed the
               firearms to protect himself, the house on Rosemont and the drugs
               and money generated from drug sales.
                       At the time of the search, Pettway had previously been
               convicted of a felony offense. The crack cocaine that was seized
               weighed in excess of 28 grams and the firearms in Mr. Pettway’s
               possession had been manufactured outside of the state of Michigan.

                                                 2
               Local Rule 7.1(h)(3) of the Eastern District of Michigan provides that

               [g]enerally, and without restricting the Court’s discretion, the Court
               will not grant motions for rehearing or reconsideration that merely
               present the same issues ruled upon by the Court, either expressly or
               by reasonable implication. The movant must not only demonstrate a
               palpable defect by which the Court and the parties and other persons
               entitled to be heard on the motion have been misled but also show
               that correcting the defect will result in a different disposition of the
               case.

“A palpable defect is a defect which is obvious, clear, unmistakable, manifest, or plain.” Hawkins

v. Genesys Health Sys., 704 F. Supp. 2d 688, 709 (E.D. Mich. 2010) (internal quotation marks

omitted). In the instant motion, defendant raises the same claims that this Court has already rejected.

In the order denying defendant’s prior motion for compassionate release, the Court concluded that

               even assuming [defendant] has shown that the pandemic and his
               medical conditions constitute extraordinary and compelling
               circumstances under § 3582(c)(1)(A)(i), the Court finds that
               compassionate release would be inappropriate. Defendant was
               sentenced in November 2018, and therefore has served just two years
               of his ten-year sentence. The Sixth Circuit has noted that the amount
               of time served, relative to a defendant’s sentence, is something the
               Court may consider in deciding a motion for compassionate release,
               as it relates to the § 3553(a) factors of reflecting the seriousness of
               the offense, promoting respect for the law, and providing just
               punishment for the offense. See United States v. Kincaid, 805 F.
               App’x 394, 395 (6th Cir. 2020). In the present case, the Court finds
               that releasing defendant after he has served only twenty percent of his
               sentence would undermine each of these important sentencing
               objectives.

See docket entry 68 at 5-6. Defendant has failed to show that the Court erred in reaching this

conclusion.

               Moreover, E.D. Mich. LR 7.1(h)(1) states that “[a] motion for rehearing or

reconsideration must be filed within 14 days after entry of the judgment or order.” Defendant filed


                                                  3
the instant motion on May 17, 2021, 175 days after entry of the order that he now asks the Court to

reconsider. Consequently, the request both fails substantively and procedurally.



               IT IS ORDERED that defendant’s renewed motion for compassionate release is

denied.



                                              s/Bernard A. Friedman
Dated: May 28, 2021                           BERNARD A. FRIEDMAN
       Detroit, Michigan                      SENIOR UNITED STATES DISTRICT JUDGE



                                    CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party
of record herein by electronic means or first class U.S. mail on May 28, 2021.

 Michael Jerome Pettway #55989-039              s/Johnetta M. Curry-Williams
 Morgantown FCI                                 Case Manager
 Inmate Mail/parcels
 P.o. Box 1000
 Morgantown, WV 26507




                                                 4
